     Case 3:20-cv-00722-MMD-CLB Document 9 Filed 02/18/21 Page 1 of 2



1

2

3                              UNITED STATES DISTRICT COURT
4                                      DISTRICT OF NEVADA
5                                                * **
6     EVANS TUTT,                                       Case No. 3:20-cv-00722-MMD-CLB
7                                       Petitioner,                    ORDER
             v.
8
      STATE OF NEVADA, et al.,
9
                                    Respondents.
10

11          Petitioner Evans Tutt, who is currently in the custody of the Nevada Department of
12   Corrections, has filed a pro se petition for writ of habeas corpus pursuant to 28 U.S.C.
13   § 2254. (ECF No. 7.) Currently before the Court is Petitioner’s application to proceed in
14   forma pauperis. (ECF No. 6.)
15          A $5.00 filing fee is required to initiate a habeas action in a federal district court.
16   28 U.S.C. § 1914(a); Judicial Conference Schedule of Fees. The Court may authorize a
17   person to begin an action without prepaying fees and costs if the person demonstrates
18   indigency. 28 U.S.C. § 1915; LSR 1-1, 1-2. The IFP application must be submitted on
19   the form provided by the court and include specific financial information and a declaration
20   confirming under the penalty of perjury that the financial information is true. Id.
21          Although Petitioner submitted the required form, the supporting documents show
22   he is able to pay the $5 filing fee. Thus, he does not qualify for a fee waiver. The Court
23   therefore denies the IFP application and gives Petitioner until March 29, 2021, to pay the
24   $5 filing fee.
25          It is therefore ordered that Petitioner’s application to proceed in forma pauperis
26   (ECF No. 6) is denied. Petitioner must pay the $5.00 filing fee by March 29, 2021.
27          The Clerk of Court is directed to send Petitioner two copies of this order. Petitioner
28   must make the necessary arrangements to have a copy of this order attached to the check
     Case 3:20-cv-00722-MMD-CLB Document 9 Filed 02/18/21 Page 2 of 2



1    for the filing fee.

2            It is further ordered that, if Petitioner fails to comply with this order by the March

3    29, 2021 deadline, this case will be dismissed without prejudice and without further

4    advance notice.

5            The initial screening of Petitioner’s petition under the Rules Governing Section

6    2254 Cases in the United States District Courts and consideration of the Motion for Stay

7    of Habeas Petition (ECF No. 1-2) and Motions for Appointment of Counsel (ECF Nos. 1-

8    3, 8) are deferred to until such time as he has fully complied with this order.

9            DATED THIS 18th Day of February 2021.

10

11                                              MIRANDA M. DU
                                                CHIEF UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                   2
